     Case 4:19-cv-00343-MCR-MAF Document 47 Filed 12/11/20 Page 1 of 2




                     UNITED STATES DISTRICT COURT
                     NORTHERN DISTRICT OF FLORIDA
                         TALLAHASSEE DIVISION

DWAYNE FAULKNER,

      Plaintiff,

v.                                            CASE NO. 4:19cv343-MCR-MAF

CAPTAIN MACK,
et al.

     Defendants.
__________________________/

                                     ORDER

      This matter is before the Court on the magistrate judge’s Report and

Recommendation dated October 29, 2020, ECF No. 43, which recommends that,

pursuant to 28 U.S.C. §§ 1997(e), 1915(e)(2), Defendant Mack’s Motion to Dismiss

be granted for failure to exhaust administrative remedies, the motion to dismiss filed

by Defendants Robertson and Dawson be granted for failure to state a claim, and the

claims be dismissed. Id. The parties were given time to file objections to the Report

and Recommendation. Plaintiff filed his objections, ECF No. 44, followed by his

“Supplemental Corrections of Errors,” ECF No. 45.

      Having considered the Report and Recommendation, the record, and

Plaintiff’s objections, the Court determines that the Report and Recommendation

should be adopted.
    Case 4:19-cv-00343-MCR-MAF Document 47 Filed 12/11/20 Page 2 of 2

                                                                         Page 2 of 2


     Accordingly, it is now ORDERED as follows:

     (1) The Magistrate Judge’s Report and Recommendation, ECF No. 43, is

        adopted and incorporated by reference in this Order.

     (2) Defendant Mack’s Motion to Dismiss for failure to exhaust administrative

        remedies pursuant to 28 U.S.C. § 1997(e), ECF No. 36, is GRANTED, and

        the case is DISMISSED against Defendant Mack.

     (3) The motion to dismiss filed by Defendants Robertson and Dawson for

        failure to state a claim upon which relief may be granted pursuant to 28

        U.S.C. § 1915(e)(2), ECF No. 38, is GRANTED and the case is

        DISMISSED against Defendants Robertson and Dawson.

     (4) The Clerk of Court will note on the docket that this cause was dismissed

        pursuant to 28 U.S.C. § 1915(e)(2)(B)(ii), and close the file.

     DONE and ORDERED this 11th day of December 2020.




                                     M. Casey Rodgers
                                     M. CASEY RODGERS
                                     UNITED STATES DISTRICT JUDGE




Case No. 3:19-CV-05051-MCR-MAF
